DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bross et al. (“Versatile Video Coding (Draft 2)”, JVET-K1001-v5, July 10-18, 2018), hereinafter Bross. A copy of the NPL has been attached.

	Regarding claim 1, Bross discloses a method of decoding video data, the method comprising: 
	receiving a picture of video data (Bross p. 14, section 6.2); 
	determining a partitioning for the picture of video data using dual tree partitioning for luma blocks and chroma blocks based on a minimum quadtree size, wherein a maximum value for the minimum quadtree size is equal to a threshold used for inferring a quadtree split (Bross p. 37, qtbtt_dual_tree_intra_flag and pgs. 41-42, section 7.4.5.3); and 
	decoding the partitioned picture (Bross p. 14, section 6.2 and p. 26, section 7.3.4.2).

	Regarding claim 2, Bross discloses the method of claim 1, further comprising: inferring the quadtree split for a current coding block if a size of the current block is greater than the threshold (Bross p. 37, qtbtt_dual_tree_intra_flag).

	Regarding claim 3, Bross discloses the method of claim 2, wherein the current coding block is a luma coding block or a chroma coding block (Bross p. 37, qtbtt_dual_tree_intra_flag).

	Regarding claim 4, Bross discloses the method of claim 1, further comprising: 
	determining whether a binary tree split is available for a chroma coding block of the picture of video data based on one or more of a position of a corresponding luma coding block, a width of the corresponding luma coding block, a height of the corresponding luma coding block, a picture width in luma samples, a picture height in luma samples, a minimum allowed chroma quaternary tree leaf node size in an intra slice, a chroma sub-sampling format, a height of the chroma coding block, a width of the chroma coding block, or an available of a quadtree split (Bross pgs. 17-18, section 6.4.1); and 
	determining a partitioning for the chroma coding block based on the determination of whether the binary tree split is available (Bross pgs. 17-18, section 6.4.1).

	Regarding claim 15, Bross discloses a method of encoding video data, the method comprising: receiving a picture of video data; partitioning the picture of video data using dual tree partitioning for luma blocks and chroma blocks based on a minimum quadtree size, wherein a maximum value for the minimum quadtree size is equal to a threshold used for inferring a quadtree split; and encoding the partitioned picture (claim 15 recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. Furthermore, claim 15 discloses an inverse of decoding and Bross discloses both encoding and decoding methods (Bross p. 2, 3.26 and 3.30)).

	Regarding claim 16, Bross discloses the method of claim 15, further comprising: refraining from signaling the quadtree split for a current coding block if a size of the current block is greater than the threshold (see claim 2 citations).

	Regarding claim 17, Bross discloses the method of claim 16, wherein the current coding block is a luma coding block or a chroma coding block (see claim 3 citations).

	Regarding claim 18, Bross discloses the method of claim 15, further comprising: determining whether a binary tree split is available for a chroma coding block of the picture of video data based on one or more of a position of a corresponding luma coding block, a width of the corresponding luma coding block, a height of the corresponding luma coding block, a picture width in luma samples, a picture height in luma samples, a minimum allowed chroma quaternary tree leaf node size in an intra slice, a chroma sub-sampling format, a height of the chroma coding block, a width of the chroma coding block, or an available of a quadtree split; and partitioning the chroma coding block based on the determination of whether the binary tree split is available (see claim 4 citations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bross in view of Bross et al. (“Versatile Video Coding (Draft 8)”, JVET-Q1001-v1, January 7-17, 2020), hereinafter Bross Q2001. A copy of the NPL reference used by the Examiner has been attached.

	Regarding claim 6, Bross discloses, the method of claim 4. Bross does not explicitly disclose the specific process of claim 6.
	However, Bross Q2001 teaches a method, further comprising: 
	determining whether a quadtree split is available for the chroma coding block (Bross Q2001, p. 148, split_cu_flag and split_qt_flag), 
	wherein determining whether the binary tree split is available for the chroma coding block comprises determining that the binary tree split is unavailable for the chroma coding block if all of the following conditions are true (Bross Q2001, p. 148, split_cu_flag): 
	x0 + cbWidth is greater than pic_width_in_luma_samples (Bross Q2001, p. 148, split_cu_flag), 
	y0 + cbHeight is greater than pic_height_in_luma_samples (Bross Q2001, p. 148, split_cu_flag), and 
	the quadtree split is available (Bross Q2001, p. 148, split_cu_flag),
	wherein x is the position of the corresponding luma coding block in the x direction, y0 is the position of the corresponding luma coding block in the y direction, cbWidth is the width of the corresponding luma coding block, cbHeight is the height of the corresponding luma coding block (Bross Q2001, p. 26, section 6.4.2), pic_width_in_luma_samples is the picture width in luma samples, and pic_height_in_luma_samples is the picture height in luma samples (Bross Q2001, p. 108, section 7.4.3.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bross’s method with the missing limitations as taught by Bross Q2001 to improve video coding efficiency as a result of improving video compression capability (Bross Q2001, Abstract).

	Regarding claim 20, Bross in view of Bross Q2001 teaches the method of claim 18, further comprising: determining whether a quadtree split is available for the chroma coding block, wherein determining whether the binary tree split is available for the chroma coding block comprises determining that the binary tree split is unavailable for the chroma coding block if all of the following conditions are true: x0 + cbWidth is greater than pic_width_in_luma_samples, y0 + cbHeight is greater than pic_height_in_luma_samples, and the quadtree split is available, wherein x0 is the position of the corresponding luma coding block in the x direction, y0 is the position of the corresponding luma coding block in the y direction, cbWidth is the width of the corresponding luma coding block, cbHeight is the height of the corresponding luma coding block, pic_width_in_luma_samples is the picture width in luma samples, and pic_height_in_luma_samples is the picture height in luma samples (see analysis for claims 6 and 15).

Claims 7-11, 14, 21-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bross in view of Xu et al. (U.S. 2020/0120353), hereinafter Xu.

	Regarding claim 7, Bross discloses the method of claim 1. Bross does not explicitly disclose displaying the decoded picture.
	However, Xu teaches, further comprising: displaying the decoded picture (Xu [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bross’s method with the missing limitations as taught by Xu to improve video coding efficiency as a result of implementing video compression techniques to reduce bandwidth and storage space requirements (Xu [0005]).

	Regarding claim 8, Bross discloses an apparatus configured to decode video data, the apparatus comprising: 
	a decoder (Bross p. 2, 3.26) configured to: 
		receive the picture of video data (Bross p. 14, section 6.2); 
		determine a partitioning for the picture of video data using dual tree partitioning for luma blocks and chroma blocks based on a minimum quadtree size (Bross p. 41-42, section 7.4.5.3), wherein a maximum value for the minimum quadtree size is equal to a threshold used for inferring a quadtree split (Bross p. 37, qtbtt_dual_tree_intra_flag); and 
		decode the partitioned picture (Bross p. 14, section 6.2 and p. 26, section 7.3.4.2).
	Bross does not explicitly disclose a memory configured to store a picture of video data; and one or more processors implemented in circuitry and in communication with the memory, the one or more processors configured to execute a decoding process.
	However, Xu teaches a memory configured to store a picture of video data (Xu [0111]); and 
	one or more processors implemented in circuitry and in communication with the memory, the one or more processors (Xu [0104] and [0162]) configured to execute a decoding process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bross’s apparatus with the missing limitations as taught by Xu to improve video coding efficiency as a result of implementing video compression techniques to reduce bandwidth and storage space requirements (Xu [0005]).

	Regarding claim 9, Bross in view of Xu teaches the apparatus of claim 8, wherein the one or more processors are further configured to: infer the quadtree split for a current coding block if a size of the current block is greater than the threshold (see claim 2 citations).

	Regarding claim 10, Bross in view of Xu teaches the apparatus of claim 9, wherein the current coding block is a luma coding block or a chroma coding block (see claim 3 citations).

	Regarding claim 11, Bross in view of Xu teaches the apparatus of claim 8, wherein the one or more processors are further configured to: determine whether a binary tree split is available for a chroma coding block of the picture of video data based on one or more of a position of a corresponding luma coding block, a width of the corresponding luma coding block, a height of the corresponding luma coding block, a picture width in luma samples, a picture height in luma samples, a minimum allowed chroma quaternary tree leaf node size in an intra slice, a chroma sub-sampling format, a height of the chroma coding block, a width of the chroma coding block, or an available of a quadtree split; and determine a partitioning for the chroma coding block based on the determination of whether the binary tree split is available (see claim 4 citations).

	Regarding claim 14, Bross in view of Xu teaches the apparatus of claim 8, further comprising: a display configured to display the decoded picture (Xu [0049]).
	The same analysis for claim 7 applies to claim 14.

	Regarding claim 21, Bross discloses the method of claim 15. Bross does not explicitly disclose capturing the picture.
	However, Xu teaches a method, further comprising: capturing the picture (Xu [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bross’s method with the missing limitations as taught by Xu to improve video coding efficiency as a result of implementing video compression techniques to reduce bandwidth and storage space requirements (Xu [0005]).

Regarding claim 22, Bross in view of Xu teaches an apparatus configured to encode video data, the apparatus comprising: a memory configured to store a picture of video data; and one or more processors implemented in circuitry and in communication with the memory, the one or more processors configured to: receive the picture of video data; partition the picture of video data using dual tree partitioning for luma blocks and chroma blocks based on a minimum quadtree size, wherein a maximum value for the minimum quadtree size is equal to a threshold used for inferring a quadtree split; and encode the partitioned picture (claim 22 recites analogous limitations to claim 18 above, and is therefore rejected on the same premise. Furthermore, claim 15 discloses an inverse of decoding and Bross discloses both encoding and decoding methods (Bross p. 2, 3.26 and 3.30)).

Regarding claim 23, Bross in view of Xu teaches the apparatus of claim 22, wherein the one or more processors are further configured to: refrain from signaling the quadtree split for a current coding block if a size of the current block is greater than the threshold (see claim 16 citations).

Regarding claim 24, Bross in view of Xu teaches the apparatus of claim 23, wherein the current coding block is a luma coding block or a chroma coding block (see claim 17 citations).

Regarding claim 25, Bross in view of Xu teaches the apparatus of claim 22, wherein the one or more processors are further configured to: determine whether a binary tree split is available for a chroma coding block of the picture of video data based on one or more of a position of a corresponding luma coding block, a width of the corresponding luma coding block, a height of the corresponding luma coding block, a picture width in luma samples, a picture height in luma samples, a minimum allowed chroma quaternary tree leaf node size in an intra slice, a chroma sub-sampling format, a height of the chroma coding block, a width of the chroma coding block, or an available of a quadtree split; and partition the chroma coding block based on the determination of whether the binary tree split is available (see claim 18 citations).

Regarding claim 28, Bross in view of Xu teaches the apparatus of claim 22, further comprising: a camera configured to capture the picture (Xu [0019]).
The same analysis for claim 21 applies to claim 28.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bross in view of Xu as applies to claim 11 above, and further in view of Bross Q2001.

	Regarding claim 13, Bross in view of Xu and Bross Q2001 teaches the apparatus of claim 11, wherein the one or more processors are further configured to: determine whether a quadtree split is available for the chroma coding block, wherein to determine whether the binary tree split is available for the chroma coding block, the one or more processors are further configured to determine that the binary tree split is unavailable for the chroma coding block if all of the following conditions are true: x + cbWidth is greater than pic_width_in_luma_samples, y0 + cbHeight is greater than pic_height_in_luma_samples, and the quadtree split is available, wherein x is the position of the corresponding luma coding block in the x direction, y0 is the position of the corresponding luma coding block in the y direction, cbWidth is the width of the corresponding luma coding block, cbHeight is the height of the corresponding luma coding block, pic_width_in_luma_samples is the picture width in luma samples, and pic_height_in_luma_samples is the picture height in luma samples (see analysis for claims 6 and 8 above).

Regarding claim 27, Bross in view of Xu and Bross Q2001 teaches the apparatus of claim 25, wherein the one or more processors are further configured to: determine whether a quadtree split is available for the chroma coding block, wherein to determine whether the binary tree split is available for the chroma coding block, the one or more processors are further configured to determine that the binary tree split is unavailable for the chroma coding block if all of the following conditions are true: x + cbWidth is greater than pic_width_in_luma_samples, y0 + cbHeight is greater than pic_height_in_luma_samples, and the quadtree split is available, wherein x is the position of the corresponding luma coding block in the x direction, y0 is the position of the corresponding luma coding block in the y direction, cbWidth is the width of the corresponding luma coding block, cbHeight is the height of the corresponding luma coding block, pic_width_in_luma_samples is the picture width in luma samples, and pic_height_in_luma_samples is the picture height in luma samples (see analysis for claims 6 and 22 above).

Allowable Subject Matter
Claims 5, 12, 19 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/21/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 12-13 of the Applicant’s Response, the Applicant argues that Bross fails to teach or suggest a minimum quadtree size, wherein a maximum value for the minimum quadtree size is equal to a threshold used for inferring a quadtree split.
	The Examiner respectfully disagrees. Bross discloses an implicit quadtree split (i.e. inferring a quadtree split) with a block size of 64x64. Under the broadest reasonable interpretation of the current claim language, the 64x64 size is a minimum size with a maximum value equal to a threshold for inferring a quadtree split. Therefore, Bross teaches the limitations of independent claim 1.
	The Examiner suggests adding additional partitioning steps such as the binary split from claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482